Citation Nr: 0410057	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1973 to October 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the RO. 

In the course of his appeal, the veteran was afforded a hearing 
before a Veterans Law Judge, via videoconference, in September 
2002. 

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
veteran if further action is required on his part.)


REMAND

The veteran is seeking service connection for hypertension.  
Specifically, he claims that his hypertension developed during 
service or within one year of his separation from service.  The 
veteran contends that he received treatment for hypertension from 
a private medical facility from April 1976 to April 1977.  
However, the physician who treated him is reportedly deceased, and 
his medical records from that time period were lost.  In support 
of his claim, the veteran submitted statements from the nurse 
assistant and the medical technician of the private medical 
facility.  They attested that he was treated at the facility, for 
high blood pressure, during the time period in question.  

In 1977, the veteran began treatment at a VA medical center. 
According to an April 1977 medical report, the veteran claims to 
have suffered from headaches, and in May 1977 he was diagnosed 
with hypertension.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. § § 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002). 

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).  The assistance provided by VA will also 
include providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d). 

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this case 
can be adjudicated. In particular, the Board believes that a VA 
examination is necessary to determine the etiology and date of 
onset of his hypertension.

While this case is in remand status, the RO should also ensure 
that the veteran's most recent VA treatment records are obtained 
and associated with the claims folder. 

Accordingly, this case is remanded for the following actions:

1. The RO should ask the veteran to provide a list of the names 
and addresses of any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which have treated him for 
problems related to hypertension.  He should be provided with 
release forms and asked that a copy be signed and returned for 
each health care provider identified.  When the veteran responds, 
the RO should obtain records from each health care provider the 
veteran identifies (except where VA has already made reasonable 
efforts to obtain the records from a particular provider).  If 
these records cannot be obtained and there is no affirmative 
evidence that they do not exist, the RO should inform the veteran 
of the records that could not be obtained, including what efforts 
were made to obtain them.

2. The RO should arrange for the veteran to undergo a VA 
examination with an appropriate specialist for the purpose of 
determining the etiology and date of onset of his hypertension.  
All necessary tests and studies should be conducted, and the 
examiner should review the results of any testing prior to 
completion of the report.  The claims folder must by provided to 
the examiner for review in conjunction with the examination.  The 
examiner must annotate the examination report that the claims file 
was in fact made available for review in conjunction with the 
examination.  Based upon a review of the claims folder, the 
examiner should offer an opinion as to the most likely date of 
onset of the veteran's hypertension.  If it is determined that the 
onset of hypertension was after the veteran's separation from 
service, and not within one year of his separation from service, 
the examiner should comment as to whether it is at least as likely 
as not that the disorder is related to military service.  The 
examiner must explain the rationale for any opinion given.  

3. After the development requested above has been completed to the 
extent possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
representative, if any, should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





